FILED
                                                   Mar 09 2018, 3:48 pm

                                                        CLERK
                                                    Indiana Supreme Court
                                                       Court of Appeals
                                                         and Tax Court




                         IN THE

  Indiana Supreme Court
             Supreme Court Case No. 18S-JV-80

                            T.H.,
                Appellant (Respondent below),

                             –v–

                    State of Indiana,
                  Appellee (Petitioner below).


        Argued: March 9, 2018 | Decided: March 9, 2018

Appeal from the Marion Superior Court, No. 49D09-1607-JD-1198
           The Honorable Marilyn A. Moores, Judge

   On Petition to Transfer from the Indiana Court of Appeals,
                    No. 49A02-1703-JV-518




                     Per Curiam Opinion
                      All Justices concur.
Per curiam.

   T.H., a juvenile, threw a brick through the window of Maria Castro’s
vehicle. T.H.’s mother saw what happened and reported it to police. The
State filed a petition alleging T.H. committed a delinquent act that would
be criminal mischief, a Class A misdemeanor, if committed by an adult.
The State’s petition alleged T.H. caused loss to Castro’s property in an
amount of at least $750 but less than $50,000.

  At the fact-finding hearing, Castro testified there was damage to her
vehicle’s window and dashboard and that she took her vehicle to a Toyota
dealership where she received a written estimate for repair. That estimate
was admitted as State’s Exhibit 1. After the hearing, the trial court found
T.H. committed criminal mischief that caused at least $750 in loss, which
would be a Class A misdemeanor, and adjudicated T.H. delinquent. The
court did not issue any order of restitution, choosing instead to release the
juvenile court records for civil litigation.

   When T.H. appealed, a divided panel of the Court of Appeals affirmed
the delinquency adjudication but held the State failed to present sufficient
evidence to prove beyond a reasonable doubt that his actions resulted in
at least $750 in loss. The Court of Appeals remanded and instructed the
trial court to modify its records to show the adjudication entered for an act
that would be criminal mischief as a Class B misdemeanor only. T.H. v.
State, 86 N.E.3d 420 (Ind. Ct. App. 2017), vacated.

   Convictions should be affirmed unless no reasonable fact-finder could
find the elements of the crime proven beyond a reasonable doubt. Moore v.
State, 27 N.E.3d 749, 754 (Ind. 2015). “If the inference drawn by the trier of
facts must rest upon speculation or conjecture, it cannot be drawn beyond
a reasonable doubt, and we are required to set it aside.” Shutt v. State, 267
Ind. 110, 114, 367 N.E.2d 1376, 1378 (1977). The same proof-beyond-a-
reasonable-doubt standard that applies in adult criminal prosecutions
applies in delinquency adjudications where the juvenile is charged with
violating criminal law. In re Winship, 397 U.S. 358 (1970).

   Having granted transfer and held oral argument, we review the
evidence, including the testimony of witnesses and State’s Exhibit 1. The



Indiana Supreme Court | Case No. 18S-JV-80 | March 9, 2018           Page 2 of 3
State acknowledges that the adequacy of its proof of the amount of loss
depends on State’s Exhibit 1. Considering the exhibit’s multiple
unexplained anomalies, we agree with T.H. that no reasonable fact-finder
could find the element of loss of at least $750 proven beyond a reasonable
doubt. Accordingly, T.H.’s adjudication as a delinquent is affirmed, but
we remand the case to the trial court to modify its records to show T.H.
committed an act that would be criminal mischief as a Class B
misdemeanor.


All Justices concur.



A TT O RN E YS FO R A P PE LL A N T

Ruth Ann Johnson
Deborah Markisohn
Marion County Public Defender
Indianapolis, Indiana


A TT O RN E YS FO R A P PELL EE

Curtis T. Hill, Jr.
Attorney General of Indiana

James B. Martin
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-JV-80 | March 9, 2018        Page 3 of 3